United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 April 8, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-20566
                                          Summary Calendar



WILLIAM J. DOCKERAY, JR.,

                                                                                         Plaintiff-Appellant,

                                                 versus

LAWRENCE HODGES; CHARLES WILLIAMSON, Assistant Warden;
RICHARD GUNNELS; MELODYE NELSON, Captain; FRED CROSS,
Sargeant; ET AL.,

                                                                                       Defendants-
                                                          Appellees.

                       -------------------------------------------------------------
                           Appeals from the United States District Court
                                  for the Southern District of Texas
                                      USDC No. 4:02-CV-4234
                       -------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       William J. Dockeray, Jr., appeals from the district court’s dismissal with prejudice of his 42

U.S.C. § 1983 civil rights complaint as frivolous. This court reviews a dismissal as frivolous under

28 U.S.C. § 1915(e)(2)(B)(i) for an abuse of discretion. Ruiz v. United States, 160 F.3d 273, 275

(5th Cir. 1998).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        Although pro se pleadings are afforded liberal construction, see Haines v. Kerner, 404 U.S.
519, 520 (1972), even pro se litigants must adequately brief arguments in order to properly present

them for consideration. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9). Dockeray has inadequately briefed his arguments that: (1) the district court’s dismissal

of his complaint violated his First Amendment rights; (2) the district court’s holding dismissing his

claim that some of the defendants attempted to throw him into a drug culture and to register him as

a sex offender contained too many “misfacts”; (3) supervisory prison officials were liable in their

official capacities; (4) he was denied adequate medical care; and (5) the verbal threats against him

were actionable.

        For the first time on appeal, Dockeray argues that the forced removal of his wedding ring:

(1) violated the Religious Land Use and Institutionalized Persons Act; and (2) constituted an act that

was capable of repetition yet evading review. This court will not consider those claims. See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); see also Stewart Glass &

Mirror, Inc. v. U.S. Auto Glass Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).

        Dockeray challenges the district court’s dismissal on the following grounds: (1) because he

did not seek monetary damages, the Prison Litigation Reform Act is not applicable to his complaint;

(2) the district court failed to rule upon his motion seeking class certification; (3) he was entitled to

tolling of the statute of limitations; (4) the removal of his wedding ring violated his First Amendment

rights; (5) he was deprived of his right to religious expression; (6) his right to access the courts was

violated; (7) his prison grievances were being blocked; (8) certain defendants retaliated against him;

(9) he should have been granted a preliminary injunction prohibiting the defendants from interfering

with his right to access the courts; and (10) his supplemental pleadings containing new claims and


                                                  -2-
defendants should have been included in the instant complaint. Examination of those arguments

reveal that they lack merit. Accordingly, the district court did not abuse its discretion by dismissing

Dockeray’s complaint as frivolous.

       As the instant appeal lacks arguable merit, it is DISMISSED AS FRIVOLOUS. See 5TH CIR.

R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). In Dockeray v. Ozz, No. 04-40266

(5th Cir. Aug. 18, 2004), this court imposed the 28 U.S.C. § 1915(g) bar against Dockeray. We

warn Dockeray that further filing of frivolous complaints or pleadings may result in additional

sanctions against him.

       APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                                 -3-